Name: Commission Implementing Regulation (EU) 2015/917 of 15 June 2015 amending Annex I to Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements as regards Bangladesh (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  agricultural activity;  tariff policy;  organisation of transport;  animal product;  trade;  agricultural policy;  cooperation policy
 Date Published: nan

 16.6.2015 EN Official Journal of the European Union L 149/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/917 of 15 June 2015 amending Annex I to Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements as regards Bangladesh (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular first and second subparagraphs of Article 3(1) thereof, Whereas: (1) Directive 2004/68/EC lays down, inter alia, the animal health requirements for the importation into and transit through the Union of live ungulates. In accordance with those requirements, the importation of live ungulates into and transit through the Union is only to be authorised from third countries that appear on a list drawn up by the Commission. (2) Commission Regulation (EU) No 206/2010 (2) lays down, inter alia, the conditions for the introduction into the Union of consignments of live ungulates coming from and destined for an approved body, institute or centre, which are to be authorised by the respective Member State of destination. Article 3a(1)(b) thereof provides for lists of third countries, territories or parts thereof from which consignments of such animals may be introduced into the Union. (3) Regulation (EU) No 206/2010 provides for Member States to authorise the introduction into their territory of such consignments, only if an assessment of the animal health risk represented by each consignment has been carried out by the Member States concerned and the third country appears on one of the lists referred to in Article 3a(1)(b). (4) Cyprus has informed the Commission and the other Member States in the Standing Committee on Plants, Animals, Food and Feed that it would like to grant authorisation for the introduction of one consignment of live ungulates of the Elephas ssp. from an approved body, institute or centre in Bangladesh to an approved body, institute or centre in Cyprus. (5) Cyprus has carried out an assessment of the animal health risk presented by the specific consignment and furthermore assessed the compliance of the body, centre or institute in Bangladesh with the conditions laid down in Article 3c(2) of Regulation (EU) No 206/2010 with a satisfactory result. (6) As Bangladesh is not included in any of the lists referred to in Article 3a(1)(b) of Regulation (EU) No 206/2010 as a third country from which consignments of those animals may be introduced into the Union, Cyprus has requested that Bangladesh be added to the list of third countries, territories or parts thereof set out in Part 1 of Annex I to Regulation (EU) No 206/2010, to allow for the introduction of live ungulates of the Elephas ssp. from an approved body, institute or centre in Bangladesh to an approved body, institute or centre in Cyprus. (7) Taking into account the animal health situation in Bangladesh, the assessment of the animal health risk related to the specific consignment and the compliance of the approved body, institute or centre with the Union conditions, the authorisation should only apply to a part of the territory of Bangladesh. (8) It is therefore appropriate to amend the list of third countries, territories or parts thereof set out in Part 1 of Annex I to Regulation (EU) No 206/2010, to add the entry of Bangladesh for a limited period of time in order to authorise only the introduction of live ungulates of the Elephas ssp. from an approved body, institute or centre in Bangladesh to an approved body, institute or centre in Cyprus. (9) Part 1 of Annex I to Regulation (EU) No 206/2010 should be amended accordingly. (10) As the request from Cyprus concerns one specific consignment, the authorisation should only be granted for a limited period of time to allow for this particular introduction of live ungulates of the Elephas ssp. into Cyprus. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Part 1 of Annex I to Regulation (EU) No 206/2010, the following entry for Bangladesh is inserted before the entry for Canada: BD  Bangladesh (******) BD-0 The area covered by Chittagong Safari Park TRE-A (*******) Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 17 August 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 321. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (******) This entry applies until 17 August 2015. (*******) Exclusively for live ungulates of the Elephas ssp. from an approved body, institute or centre in Bangladesh to an approved body, institute or centre in Cyprus.